Citation Nr: 1230613	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  08-33 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for osteomyelitis, right iliac crest.

2.  Entitlement to an initial rating in excess of 10 percent for residuals, fracture, left ischium.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from August 1958 to July 1968.
 
These matters come to the Board of Veterans' Appeals (Board) on appeal from August 2007 and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

Because the claims for higher initial ratings on appeal follow the grants of service connection for each disability, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).  Although the RO granted a higher initial rating for residuals, fracture, left ischium, during the pendency of this appeal, inasmuch as higher ratings are available, and in this matter, the Veteran is presumed to seek the maximum available benefit for a disability, the claim for an initial higher rating for residuals, fracture, left ischium remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Board notes that the RO accepted a November 2008 letter as the Veteran's timely substantive appeal (in lieu of a VA form 9).  In this regard, although the Veteran was issued a statement of the case (SOC) in May 2008, which would have required submission of a substantive appeal within 2 months, a subsequent November 2008 supplement SOC, suggests that the Veteran could still submit a substantive appeal.   Under these circumstances, the Board shall not disturb the RO's acceptance of the Veteran's November 2008 letter (in lieu of a Form 9) as timely.

The Board also notes that in the November 2008 letter, the Veteran only expressed his ongoing disagreement with the ratings assigned for osteomyelitis, right iliac crest and residuals, fracture, left ischium disabilities.  Hence, these are the only matters perfected on appeal and are reflected on the title page.  

Lastly, in the August 2007 rating decision, the RO denied entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  The Veteran expressed disagreement with this denial and was issued a May 2008 SOC inclusive of the issue of a TDIU.  The United States Court of Appeals for Veterans Claims (Court) has held that a TDIU is a part of a claim for increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, as indicated, the Veteran did not perfect an appeal of the RO's denial of entitlement to a TDIU; therefore, the Board finds that a TDIU claim is not a part of the higher initial rating claims for osteomyelitis, right iliac crest and residuals, fracture, left ischium on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to appellate review and a remand is therefore necessary.

Initially, the Board notes that the Veteran last underwent a VA examination of his service-connected osteomyelitis, right iliac crest and residuals, fracture, left ischium
disabilities in January 2007, more than 5 years ago.  Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected disabilities on appeal, more contemporaneous examinations are warranted, with findings responsive to all applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous"). 

Prior to arranging for the Veteran to undergo further examination(s), all outstanding VA medical records should be obtained and associated with the claims file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  In this regard, medical records from the VA Medical Center (VAMC) in Columbia, South Carolina, dated through February 2009, are associated with the paper claims file.  In this regard, the Board notes that Virtual VA contains a July 2010 rating decision pertaining to an unrelated claim.  However, the rating decision references evidence, including VA treatment records dated through March 2010, that are not part of the paper claims file before the Board or Virtual VA.  On remand, this evidence must be associated with the paper claims file or Virtual VA.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from the Columbia VAMC all outstanding medical records from February 2009 to the present following the procedures set forth in 38 C.F.R. § 3.159(c) regarding requesting records from Federal facilities.  All records and/or responses received should be associated with the paper claims file or Virtual VA.

2.  After completing the above, arrange for the Veteran to undergo VA examination(s), by an examiner(s) with the appropriate expertise to determine the current severity of his service-connected osteomyelitis, right iliac crest and residuals, fracture, left ischium, disabilities.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)

The entire claims file must be provided to the examiner(s) designated to examine the Veteran, and the examination report(s) should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished and all clinical findings reported in detail. 

With regard to residuals, fracture, left ischium, the examiner should conduct range of motion testing, expressed in degrees.  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with this disability.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left hip/thigh due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also set forth any neurological manifestations of the Veteran's service-connected residuals, fracture, left ischium.

With regard to the Veteran's service-connected osteomyelitis, right iliac crest, the examiner should report the severity of all clinical manifestations, including any periods of active disease, symptoms and resulting complications.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered. 

The examiner(s) should set forth all examination findings, together with the complete rationale for the comments and opinions expressed. 

3.  Then, readjudicate the claims on appeal, to include consideration of staged ratings pursuant to Fenderson.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

